EXHIBIT 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is effective as
of July 1, 2015 (the “Effective Date”) between Onconova Therapeutics, Inc., a
Delaware corporation (the “Company”) and Ajay Bansal (“Employee”).

 

WHEREAS, Employee is currently employed by the Company pursuant to the terms of
an Employment Agreement dated March 20, 2013 (the “Original Agreement”); and

 

WHEREAS, the Company desires to continue to employ Employee and Employee desires
to continue to be so employed by the Company upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                      Duration of Agreement.  This Agreement
is effective on the date set forth above and has no specific expiration date. 
Unless terminated or amended in writing by the parties, this Agreement will
govern Employee’s continued employment by the Company until that employment
ceases in accordance with Section 4 hereof.

 

2.                                      Duties.  Subject to all the terms and
conditions hereof, the Company shall employ Employee, and Employee shall serve
the Company as Chief Financial Officer.  Employee shall report directly to the
President and Chief Executive Officer of the Company.  As Employee’s position is
a full-time position, Employee agrees to devote his full-time effort, attention,
and energies, from our Newtown, Pennsylvania office or from offsite, to this
position and to the promotion of the business and interests of the Company. 
Employee will not render any professional services or engage in any activity
which might be competitive with, adverse to the best interest of, or create the
appearance of a conflict of interest with the Company.  Employee agrees to abide
by the policies, rules and regulations of the Company as they may be amended
from time to time.  Employee may not engage in outside employment or consulting
without first obtaining prior express permission of the Company.

 

3.                                      Compensation and Other Benefits.

 

(a)                                 Salary.  For all services rendered by
Employee under this Agreement, the Company agrees to pay Employee at an initial
annualized rate of Three Hundred Fifty-Seven Thousand, Fifty Nine Dollars and
Thirty Cents ($357,059.30) (the “Base Salary”), in bi-weekly installments in
accordance with the Company’s normal payroll cycle, less customary and legally
required withholdings.

 

(b)                                 Annual Bonus.  In addition to his other
remuneration, Employee shall be eligible to receive an annual bonus (the
“Bonus”), based on the performance of Employee and the Company.  The
determination of such performance and the amount of the Bonus, if any, shall be
at the sole discretion of the Compensation Committee but shall not exceed forty
percent (40%) of Employee’s Base Salary (the “Target Bonus”).  In the event that
Employee has earned a Bonus for a particular year, such Bonus shall be paid to
Employee in the

 

--------------------------------------------------------------------------------


 

form of cash, stock options, shares of the Company’s stock, or a combination
thereof, at the Compensation Committee’s discretion within sixty (60) days of
the end of such year.

 

(c)                                  Employee Benefits.  During the term of this
Agreement, Employee shall be entitled to participate in any employee benefit
plans or programs of the Company that are made generally available from time to
time by the Company to similarly situated employees, including but not limited
to health insurance, a flexible spending account, and 401(k) participation.

 

(d)                                 Vacation and Holidays.  The Employee shall
be entitled each year to four (4) weeks of vacation, and to those holidays
observed by the Company.  Vacation shall be taken by the Employee at such time
or times as are mutually convenient to the Employee and the Company.

 

(e)                                  Reimbursement of Expenses.  The Company
shall reimburse the Employee for all reasonable expenses incurred by Employee in
connection with his employment hereunder provided, however, that such expenses
were incurred in conformance with the policies of the Company, as established
from time to time, and that Employee submits detailed vouchers and other records
reasonably required by the Company in support of the amount and nature of such
expense.

 

(f)                                   Taxes and Withholding.  All compensation
payable and other benefits provided under this Agreement shall be subject to
customary and legally required withholding for income, F.I.C.A., and other
employment taxes.

 

4.                                      Termination of Employment.

 

(a)                                 Death of Employee.  If Employee dies during
the term of this Agreement, this Agreement shall terminate immediately and the
Company shall pay to Employee’s then-current spouse, if she survives him, or if
not, to his estate, the balance of his accrued and unpaid salary, unreimbursed
expenses, and his unused accrued vacation time through the termination date.

 

(b)                                 Disability of Employee.  If Employee is
unable to perform his full-time regular duties by reason of incapacity, either
physical or mental, for a period of twelve (12) consecutive weeks or ninety (90)
days within any twelve (12) month period, the Company shall have the right to
terminate Employee’s employment upon written notice to the Employee.  If the
Company decides to terminate Employee’s employment under this Section 4(b), the
Company shall pay to Employee only the balance of his accrued and unpaid salary,
unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  If the Company decides not to terminate Employee’s employment
as allowed under this Section, the Company shall have the option of reducing the
salary thereafter payable to Employee by the amount of payment the Employee
receives pursuant to any disability insurance policy or program.

 

(c)                                  Termination for Cause.  If Employee’s
employment is terminated by the Company for “Cause,” as defined below, the
Company shall pay Employee only the balance of his accrued, but unpaid salary,
unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  The Company shall have the right to set off any

 

2

--------------------------------------------------------------------------------


 

amounts due to Employee by any amounts owed by Employee to the Company at the
time Employee’s employment terminates, and Employee hereby authorizes the
Company to make this setoff.

 

Employee’s employment may be terminated for “Cause” at any time upon delivery of
written notice to Employee.  “Cause” means the occurrence of any of the
following events:  (i) any gross failure on the part of Employee (other than by
reason of disability as provided in Section 4(b)) to faithfully and
professionally carry out his duties or to comply with any other material
provision of this Agreement, which failure continues after written notice
thereof by the Company, provided that the Company shall not be required to
provide such notice in the event that such failure (A) is not susceptible to
remedy or (B) relates to the same type of acts or omissions as to which such
notice has been given on a prior occasion; (ii) Employee’s dishonesty (which
shall include without limitation any misuse or misappropriation of the Company’s
assets), or other willful misconduct (including without limitation any conduct
on the part of Employee intended to or likely to injure the business of the
Company); (iii) Employee’s conviction for any felony or for any other crime
involving moral turpitude, whether or not relating to his employment; (iv) in
accordance with applicable federal, state or local laws, Employee’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing his duties and responsibilities under this Agreement, or
(B) otherwise affecting the ability of Employee to perform the same;
(v) Employee’s failure to comply with a lawful written direction of the Company;
or (vi) any wanton and willful dereliction of duties by Employee.  The existence
of any of the foregoing events or conditions shall be determined by the Company
in the exercise of its reasonable judgment.

 

(d)                                 Termination by the Company without Cause or
by Employee for Good Reason.  If Employee’s employment by the Company ceases due
to a termination by the Company without Cause (as defined above) or a
resignation by Employee for Good Reason (as defined below), the Company shall:

 

(1)                                 pay to Employee all accrued and unpaid Base
Salary through the date of such cessation of employment at the time such Base
Salary would otherwise be paid according to the Company’s usual payroll
practices;

 

(2)                                 to the extent then unpaid, pay to Employee
the annual Bonus (if any) with respect to the fiscal year ended immediately
prior to the cessation of Employee’s employment, which such Bonus shall be paid
at the time such Bonus would have otherwise been paid absent Employee’s
cessation of employment;

 

(3)                                 pay to Employee,

 

(a)                                 in the event Employee’s employment by the
Company ceases due to a termination by the Company without Cause or by Employee
for Good Reason other than during the Change in Control Protection Period (as
defined below), monthly severance payments equal to one-twelfth of the sum of
(i) Employee’s then current Base Salary, and (ii) an amount equal to the Target
Bonus for the fiscal year during which Employee’s employment by the Company
ceases, which severance payments shall be paid for the duration of

 

3

--------------------------------------------------------------------------------


 

the Severance Period (as defined below) in accordance with the Company’s usual
payroll practices; or

 

(b)                                 in the event Employee’s employment by the
Company ceases due to a termination by the Company without Cause or by Employee
for Good Reason during the Change in Control Protection Period, a severance
payment amount equal to (i) the sum of the Employee’s then current Base Salary
plus (ii) an amount equal to the Target Bonus for the fiscal year during which
Employee’s employment by the Company ceases, in a lump sum payment less all
applicable withholding taxes, within seventy-five (75) days following the later
of the date of his termination of employment or the Change in Control;

 

(4)                                 cause any outstanding unvested options to
purchase shares of stock of the Company previously awarded to Employee to become
fully vested as of the date of his termination of employment pursuant to this
Section 4(d); and

 

(5)                                 if Employee validly elects to receive
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), reimburse
Employee for a portion of the applicable premium payable for such COBRA
continuation coverage for duration of the Severance Period in an amount equal to
the employer’s portion of such premiums at the rate in effect on Employee’s
termination date; provided, however, that if the Company determines that it
cannot continue to provide Employee with such benefit (either pursuant to the
terms of the applicable group health plan, as a result of applicable law, or
otherwise), the Company shall make supplemental monthly severance payments to
Employee in an amount equal to the monthly amount the Company would have
otherwise reimbursed to Employee for his participation in such group health plan
for the shorter of the duration of the Severance Period.

 

Except as otherwise provided in this Section 4, all compensation and benefits
will cease at the time of the Employee’s cessation of employment and the Company
will have no further liability or obligation by reason of such cessation of
employment.

 

For purposes of this Agreement:

 

“Change in Control” has the same meaning ascribed to it in the Onconova
Therapeutics, Inc. 2013 Equity Incentive Plan.

 

“Change in Control Protection Period” shall mean the twelve (12) month period
following a Change in Control.

 

“Good Reason” shall mean:  (i) the breach by the Company of any material
provision of this Agreement (provided, however, that a reduction in Employee’s
Base Salary by less than twenty percent (20%) in and for any twelve month period
shall not be a material breach by the Company if it is made in connection with a
reduction in base salaries imposed on a majority of other senior executives of
the Company and Employee’s Base Salary is not reduced by a percentage that is
greater than the percentage by which the base salary of a majority of other
senior executives of the Company is reduced in and for that same twelve month
period); (ii) the breach by the Company of any material provision of this
Agreement; (iii) a relocation of Employee’s principal business location to a
location more than fifty (50) miles from Employee’s then-current business

 

4

--------------------------------------------------------------------------------


 

location; or (iv) at any time there occurs any of the following which results in
a material adverse change in Employee’s duties, position, or compensation
without the express prior written consent of Employee: (1) the sale or transfer,
whether in one transaction or in a series of transactions, of substantially all
of the assets of the Company; (2) the merger or consolidation of the Company
with or into any other person or entity under circumstances where the Company is
not the surviving entity in such merger or where persons having control of the
Company immediately prior to the transaction are not in control of the Company
immediately after the transaction.  None of the foregoing events or conditions
will constitute Good Reason unless Employee provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not cure the event or condition within 30 days of
receiving that written objection, and Employee resigns his employment within 30
days following the expiration of that cure period.

 

“Severance Period” shall mean the nine month period immediately following the
date Employee’s employment with the Company ceases due to a termination by the
Company without Cause or by Employee for Good Reason; provided however, that in
the event Employee’s employment by the Company ceases due to a termination by
the Company without Cause or by Employee for Good Reason during the Change in
Control Protection Period, the Severance Period will equal twelve (12) months.

 

It is the intention of Employee and of the Company that no payments by the
Company to or for the benefit of Employee under this Agreement or any other
agreement or plan, if any, pursuant to which Employee is entitled to receive
payments or benefits shall be nondeductible to the Company by reason of the
operation of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) relating to parachute payments or any like statutory or regulatory
provision.  Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G or any like statutory or regulatory provision, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company.  The Company
shall make all reasonable efforts to avoid rendering such payments or benefits
nondeductible, including, without limitation, securing approval of the payments
or benefits from the appropriate stockholders of the Company as required by
Section 280G of the Code; provided that the necessity of seeking the foregoing
stockholder approval is subject to a determination by the Board of Directors of
the Company, after consulting with its accountants and other advisors, that
there will be no adverse effect on the Company.  To the extent that payments
exceeding such maximum deductible amount have been made to or for the benefit of
Employee, such excess payments shall be refunded to the Company with interest
thereon at the applicable Federal rate determined under Section 1274(d) of the
Code, compounded annually, or at such other rate as may be required in order
that no such payments shall be nondeductible to the Company by reason of the
operation of said Section 280G or any like statutory or regulatory provision. 
To the extent any such reduction in payments is necessary, any amounts subject
to Section 409A of the Code will be reduced first, then to the extent any
remaining reduction is necessary such further reduction shall occur to the
payments or benefits in the order that results in the greatest economic present
value of all payments actually made to Employee.

 

(e)                                  Voluntary Resignation.  Employee may
voluntarily resign from his employment with the Company at any time.  In the
event Employee voluntarily resigns from his

 

5

--------------------------------------------------------------------------------


 

employment with the Company, Employee shall provide the Company with thirty (30)
days’ notice of his intent to resign.  The Company shall pay Employee only the
balance of his accrued, but unpaid salary, unreimbursed expenses, and his
unused, accrued vacation time through Employee’s last day of work.

 

5.                                      Non-Competition.

 

(a)                                 For purposes of this Agreement, “Competitor”
shall mean any person, company, or entity whose primary business at the time is,
or whose then-current business plan contemplates engaging in activities which
may be, competitive with products and services that were or were being designed,
conceived, marketed, sold, distributed and/or developed by the Company during
Employee’s employment by the Company or at the time of termination of Employee’s
employment by the Company.

 

(b)                                 Employee agrees that so long as he is
employed by the Company, and for a period of twelve (12) months after the
termination of his employment, he will not, directly or indirectly, whether for
compensation or not, own, manage, operate, join, control, work for, or
participate in, or be connected as a stockholder, officer, employee, partner,
creditor, guarantor, advisor or otherwise, with a Competitor. The foregoing
shall not be construed, however, as preventing Employee from investing his
assets in such form or manner as will not require services on the part of
Employee in the operations of the businesses in which such investments are made,
provided that any such business is publicly owned and the interest of Employee
therein is solely that of an investor owning not more than five percent (5%) of
the outstanding equity securities of any such business. Should Employee breach
the provisions of this Paragraph, the Company shall, in addition to any
equitable or legal relief to which it is otherwise entitled, be entitled to
cease all payments and benefits under the terms of this Agreement and shall be
entitled to pursue all remedies it might have including, but not limited to,
those contained in this Agreement.

 

(c)                                  For the period of twelve (12) months after
the termination of this Agreement for any reason whatsoever, Employee shall not
hire, retain or engage as a director, officer, employee, agent or in any other
capacity any person or persons who are employed by the Company or who were at
any time (within a period of six (6) months immediately prior to the date of
Employee’s termination) employed by the Company or otherwise interfere with the
relationship between such persons and the Company.

 

(d)                                 If the period of time or area herein
specified should be adjudged unreasonable in any court proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by elimination of such portion thereof as deemed unreasonable, so that
this covenant may be enforced during such period of time and in such area as is
adjudged to be reasonable.

 

6.                                      Confidential Information.

 

(a)                                 At all times during Employee’s employment
and thereafter, Employee will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such use may be required

 

6

--------------------------------------------------------------------------------


 

in connection with Employee’s work for the Company, or unless an officer of the
Company expressly authorizes such disclosure in writing.  Employee will obtain
Company’s written approval before publishing or submitting for publication any
material (written, verbal, or otherwise) that relates to Employee’s work for
Company and/or incorporates any Proprietary Information.  Employee hereby
assigns to the Company any rights Employee may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Company and its assigns.

 

(b)                                 The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, whether acquired by Employee while employed by the Company,
during Employee’s prior service as a consultant to the Company, or otherwise. 
By way of illustration but not limitation, “Proprietary Information” includes
but is not limited to (i) trade secrets, inventions, mask works, ideas, methods,
processes, formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological and clinical data, physical, chemical or
biological materials, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, compilations,
shop practices, supplier lists, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.  Notwithstanding the foregoing, it is understood that,
at all times, Employee is free to use information which is generally known in
the trade or industry, which is not gained as a result of a breach of this
Agreement, and which is acquired as a result of Employee’s own skill, knowledge,
know-how and experience.

 

(c)                                  Employee understands, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the period of
Employee’s employment and thereafter, Employee will hold Third Party Information
in the strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with Employee’s work for the Company,
Third Party Information unless expressly authorized by an officer of the Company
in writing.

 

(d)                                 During Employee’s employment by the Company,
Employee will not improperly use or disclose any confidential information or
trade secrets, if any, of any of his former employers or any other person to
whom Employee has an obligation of confidentiality, and Employee will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Employee has an
obligation of confidentiality, unless such action is consented to in writing by
all persons to whom the relevant obligation of confidentiality is owed. 
Employee shall not work on Company projects on the grounds of, or using the
equipment of, any third party, unless such work is agreed to by the Company in
writing.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Upon termination of his employment,
Employee shall return to the Company all Proprietary Information in any tangible
form in his possession, including copies thereof.

 

7.                                      Company Right to Inventions.

 

(a)                                 Inventions, if any, patented or unpatented,
which Employee made prior to the commencement of Employee’s employment with the
Company are excluded from the scope of this Agreement.  To preclude any possible
uncertainty, Employee has provided on Appendix A (Previous Inventions) attached
hereto a complete list of all Inventions that Employee has, alone or jointly
with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of
Employee’s employment with the Company, that Employee considers to be Employee’s
property or the property of third parties, and that Employee wishes to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause Employee to
violate any prior confidentiality agreement, Employee understands that Employee
shall not list such Prior Inventions in Appendix A but shall only disclose a
cursory name for each such invention (bearing in mind that where necessary the
naming shall not be so specific as to violate the confidentiality obligation), a
listing of the party(ies) to whom the invention belongs, and the fact that full
disclosure as to such invention has not been made for that reason.  Space is
provided on Appendix A for this purpose.  If, in the course of Employee’s
employment with the Company, Employee incorporates a Prior Invention into a
Company product, process or machine, the Company is hereby granted and shall
have, to the extent of Employee’s right to make such grant, a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use, import, sell and offer to sell such Prior Invention. Notwithstanding the
foregoing, Employee agrees that Employee will not incorporate, or permit to be
incorporated, Prior Inventions in any Company Inventions without the Company’s
prior written consent.

 

(b)                                 Subject to Section 7(d), Employee hereby
assigns and agrees to assign in the future (when any such Inventions are first
reduced to practice or a description thereof first fixed in a tangible medium,
as applicable) to the Company all of Employee’s right, title and interest in and
to any and all Inventions, whether or not patentable or registerable under
patent, intellectual property, copyright or similar statutes, made or conceived
or reduced to practice or learned by Employee, either alone or jointly with
others, during the period of Employee’s employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 7(b), are hereinafter referred to as “Company Inventions.”

 

(c)                                  During the period of Employee’s employment,
Employee will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by Employee, either alone
or jointly with others.  In addition, Employee will promptly disclose to the
Company all patent applications filed by Employee or on Employee’s behalf during
Employee’s employment and within one (1) year after termination of employment. 
At the time of each such disclosure, Employee will advise the Company in writing
of any Inventions that Employee believes qualify for exclusion from Employee’s
obligation to assign

 

8

--------------------------------------------------------------------------------


 

hereunder; and Employee will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.

 

(d)                                 As directed by the Company, Employee agrees
to assign all Employee’s right, title and interest in and to any particular
Company Invention to a third party, including without limitation the United
States.

 

(e)                                  Employee acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of Employee’s employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.
§ 101).

 

(f)                                   Employee will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
trade secret, patent, copyright, mask work and other intellectual property
rights (“Proprietary Rights”) relating to Company Inventions in any and all
countries.  To that end, Employee will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Employee will execute, verify and deliver
assignments of such Proprietary Rights to the Company, its successor in
interest, or its designee.  Employee’s obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of Employee’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Employee’s signature on any document needed in connection with the
actions specified in this Section 7(f), Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Employee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Employee.

 

(g)                                  Employee agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by Employee and all Inventions made by Employee during the
period of Employee’s employment at the Company, which records shall be available
to and remain the sole property of the Company at all times.

 

(h)                                 Employee represents that Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breech any agreement to keep in confidence information
acquired by Employee in confidence or in trust prior to Employee’s employment by
the Company.  Employee has not entered into, and Employee agrees that he will
not enter into, any agreement either written or oral in conflict herewith.

 

8.                                      Remedies.  Because Employee’s services
are personal and unique and because Employee may have access to and become
acquainted with the Proprietary Information

 

9

--------------------------------------------------------------------------------


 

of the Company, the Company shall have the right to enforce this Agreement and
any of its provisions by injunction, or other equitable relief, without bond (if
allowed by applicable law), and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.  In the event
that Employee performs services for other entities while employed by the Company
or leaves the employ of the Company, Employee hereby consents to the
notification of Employee’s new employer of Employee’s rights and obligations
under this Agreement.

 

9.                                      Arbitration.  Any and all disputes
between the parties (except actions to enforce the provisions of Sections 5, 6
or 7 of this Agreement), arising under or relating to this Agreement or any
other dispute arising between the parties, including claims arising under any
employment discrimination laws, shall be adjudicated and resolved exclusively
through binding arbitration before the American Arbitration Association pursuant
to the American Arbitration Association’s then-in-effect National Rules for the
Resolution of Employment Disputes (hereafter “Rules”).  The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and
each side shall bear its own costs and counsel fees in such arbitration.  Any
arbitration hereunder shall be conducted in Philadelphia, Pennsylvania, and any
arbitration award shall be final and binding on the Parties.  The arbitrator
shall have no authority to depart from, modify, or add to the written terms of
this Agreement.  The arbitration provisions of this Section 9 shall be
interpreted according to, and governed by, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., and any action pursuant to such Act to enforce any rights hereunder
shall be brought exclusively in the United States District Court for the Eastern
District of Pennsylvania.  The parties consent to the jurisdiction of (and the
laying of venue in) such court.

 

10.                               General Indemnification.  The Company shall
indemnify the Employee against any and all demands, claims, damages and suits,
actions and legal proceedings brought against the Employee, in his individual
capacity or in his official capacity, as agent and/or Employee of the Company
for claims arising during his employment.  In addition, the Company shall
advance to the Employee reasonable attorney’s fees in connection with the
foregoing.

 

11.                               Severability.  The terms of this Agreement and
each Paragraph thereof shall be considered severable and the invalidity or
unenforceability of any part thereof shall not affect the validity or
enforceability of the remaining portions or provisions hereof.

 

12.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be sufficient, if in writing and delivered
by registered or certified mail or overnight delivery service to his residence
in the case of Employee, or to its principal office in the case of the Company.

 

13.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its successors and assigns.  Neither this Agreement nor any rights or interests
herein or created hereby may be assigned or otherwise transferred voluntarily or
involuntarily by Employee.

 

14.                               Waiver.  The waiver by the Company or Employee
of a breach of any provision of this Agreement by the other shall not operate or
be construed as a waiver of any subsequent breach.

 

10

--------------------------------------------------------------------------------


 

15.                               Applicable Law.  This Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania.

 

16.                               Entire Agreement; Prior Agreements.  This
instrument contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements, oral or written, concerning the subject matter contained herein,
including without limitation any prior agreements between the Company and
Employee (including without limitation the Original Agreement).  It may not be
changed or altered, except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

17.                               Code Section 409A.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of Code Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be exempt from or in compliance with Code
Section 409A. The parties hereto agree that the payments and benefits set forth
herein comply with or are exempt from the requirements of Code Section 409A and
agree not to take any position, and to cause their affiliates, successors and
assigns not to take any position, inconsistent with such interpretation for any
reporting purposes, whether internal or external.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of the Employee’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be treated as the date of
termination for purposes of any such payment or benefits. Notwithstanding any
other provision of this Agreement to the contrary, if the Employee is a
“specified employee” within the meaning of Code Section 409A and the regulations
issued thereunder, and a payment or benefit provided for in this Agreement would
be subject to additional tax under Code Section 409A if such payment or benefit
is paid within six (6) months after the Employee’s “separation from service”
(within the meaning of Code Section 409A), then such payment or benefit required
under this Agreement shall not be paid (or commence) during the six-month period
immediately following the Employee’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six-month
period and which would have incurred such additional tax under Code Section 409A
shall instead be paid to the Employee in a lump-sum cash payment on the earlier
of (i) the first regular payroll date of the seventh month following the
Employee’s separation from service or (ii) the 10th business day following the
Employee’s death.

 

11

--------------------------------------------------------------------------------


 

(c)                                  It is intended that each installment of any
severance payments and benefits provided under this Agreement shall be treated
as a separate “payment” for purposes of Code Section 409A. Neither the Employee
nor the Company shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Code Section 409A. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Code Section 409A, including, where applicable,
the requirements that (i) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year, (ii) the reimbursement of an eligible expense shall be
made promptly and in all cases on or before the last day of the calendar year
following the year in which the expense is incurred and (iii) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit. Notwithstanding anything contained herein to the contrary, if the
period in which any general waiver and release of claims may be executed
overlaps two calendar years (regardless of when such release is actually
executed), then, to the extent required by Code Section 409A, any payments that
are subject to such general waiver and release of claims that would otherwise be
made in such first calendar year shall instead be withheld and paid on the first
normal payment date in the second calendar year with all remaining payments to
be paid as if such delay had not occurred.

 

18.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.  Any and
all counterparts may be executed by facsimile.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Ramesh Kumar, Ph.D.

 

 

Ramesh Kumar, Ph.D., President & CEO

 

 

 

 

AJAY BANSAL

 

 

/s/ Ajay Bansal

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO:

Ramesh Kumar, Ph.D.

 

 

 

 

FROM:

Ajay Bansal

 

 

 

 

DATE:

July 1, 2015

 

 

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Onconova Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

x

No inventions or improvements.

 

 

o

See below:

 

o                                                  Additional sheet(s) attached.

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

 

 

 

 

 

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

5.

 

 

 

 

6.

 

 

 

 

 

o                                                  Additional sheet(s) attached.

 

--------------------------------------------------------------------------------